Citation Nr: 0012486	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for 
service-connected right knee chondromalacia, status post-
operative, evaluated as non-compensable from February 1, 1970 
to June 15, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The veteran had active service from July 1962 to August 1964.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  A November 1997 rating decision granted an increased 
evaluation for service-connected right knee disability, and 
evaluated that disability as 20 percent disabling, effective 
June 15, 1997.  In February 1998, the RO determined that a 
November 1969 rating decision which proposed to reduce the 
evaluation for right knee disability from 10 percent to 
noncompensable, effective February 1, 1970, was proper, and 
denied restoration of a 10 percent evaluation for right knee 
disability.  

The Board, after reviewing the record and testimony, finds 
that the issue on appeal is more accurately stated as 
described on the title page of this decision.

The veteran requested a travel hearing before the Board.  
That hearing was conducted in Des Moines, Iowa, in October 
1998, by the undersigned Board member.

When the veteran disagreed with the November 1997 rating 
decision which granted a 20 percent evaluation for right knee 
disability, initial contentions focused on the veteran's 
February 1970 disagreement with the proposal to reduce his 
disability evaluation to noncompensable.  However, at the 
veteran's October 1998 hearing before the Board, the veteran 
also testified that his right knee disability had continued 
to increase in severity during the year prior to the June 
1997 formal claim for an increased disability evaluation, 
including loss of work time due to increased knee disability.  
It appears that the veteran's representative may have been 
attempting to raise a claim that the veteran was entitled to 
an effective date prior to June 15, 1997, for the increased 
evaluation to 20 percent.  This issue is referred to the RO 
for any action as necessary to clarify whether the veteran 
wishes to pursue such a claim, and, if necessary, for 
consideration of any evidence regarding the veteran's 
increased disability during the year prior to June 15, 1997.  
See Hazan v. Gober, 10 Vet. App. 511, 516-522 (1997).

FINDINGS OF FACT

1.  By a rating decision issued in December 1964, service 
connection was established for a right knee disability, and a 
10 percent evaluation was assigned, effective August 15, 
1964.  

2.  By a rating decision issued November 1969, the RO 
proposed to reduce the veteran's evaluation to zero percent, 
effective in February 1970.

3.  The veteran's February 1970 letter stating that he did 
not agree that his compensation should be "canceled" was a 
notice of disagreement.

4.  The record at the time of implementation of the reduction 
in February 1970 did not fully satisfy the veteran's due 
process rights or provide preponderating evidence that any 
improvement in the disability would be maintained under 
ordinary conditions.  


CONCLUSION OF LAW

Restoration of a 10 percent evaluation for right knee 
disability, from February 1, 1970, to June 15, 1997, is 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.105, 3.344 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether a 10 percent evaluation 
for right knee disability assigned in 1964 was properly 
reduced in 1969, or whether that compensable evaluation 
should be restored.  The veteran contends that his knee never 
improved after service, but did, in fact, worsen.  As a 
preliminary matter, the Board finds that the claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Moreover, the record as it stands allows for equitable review 
of this appeal, and the Board finds that the duty to assist 
the veteran has been met.

Historically, by a rating decision issued in December 1964, 
the veteran was granted service connection for residuals of 
chondromalacia, patella, and surgery of the right knee.  That 
disability was evaluated as 10 percent disabling, effective 
in August 1964 following the veteran's separation from 
service.  By a November 1969 rating decision, the RO proposed 
to reduce the veteran's right knee disability evaluation to 
zero percent, effective February 1, 1970.  

In any case involving reduction of a veteran's disability 
compensation, VA must comply with the procedural requirements 
set forth in 38 C.F.R. § 3.105.  The Board notes that this 
regulation was applicable to rating reductions in 1969, and, 
in this regard, has remained unchanged since 1969.  Compare 
38 C.F.R. § 3.105 (1999) with 38 C.F.R. § 3.105 (1969).  

Section 3.105(e) specifically provides that where reduction 
in evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e) (1999, 1969).  The 
RO must then advise the veteran of the proposed rating 
reduction and give the veteran 60 days to present additional 
evidence showing that compensation should be continued at the 
present evaluation level.  See also 38 C.F.R. § 3.103(b)(2).  

In a notice in late November 1969, the RO advised the veteran 
that his disability compensation was being discontinued 
effective February 1, 1970.  The notice stated that the 
veteran could submit additional evidence for 60 days, and 
that there would be no change in his compensation until 
February 1, 1970.  

By a letter submitted in early February 1970, the veteran 
stated that he did not agree that his compensation should be 
"canceled" and stated that he was unable to "completely 
fulfill" his work obligations because of the right knee 
injury.  In mid-February, the RO advised the veteran that, if 
he felt his condition was more severe than the noncompensable 
evaluation reflected, he should "furnish a statement from 
your medical doctor informing us of dates of treatment and 
diagnoses."  In closing, the letter stated, "No further 
action can be taken unless such medical evidence is 
received."  

The veteran did not contact VA thereafter, or seek VA 
clinical care for his right knee disability or any other 
medical disorder, until June 1997, when he submitted a claim 
for an increased evaluation for right knee disability.  
During the process of the appeal for an increased evaluation 
for a right knee disorder, the veteran's representative 
argued that the veteran's February 1970 letter was a notice 
of disagreement (NOD) to the November 1969 rating decision, 
and the RO accepted that letter as an NOD to the 1969 rating 
decision in February 1998.  The veteran submitted a timely 
substantive appeal in March 1998.

In this case, in the February 1970 response to the recent 
NOD, the RO specifically notified the veteran that no further 
action could be taken unless medical evidence was received.  
The 1969 regulations did not specifically limit the evidence 
which could be presented to medical evidence, nor does the 
current regulation.  It appears that the RO's communication 
to the veteran may have prejudiced the veteran's right to 
develop his claim, and his due process right to appeal his 
claim.

In any event, in addition to the due process considerations 
raised by the RO's limitation on evidence in the February 
1970 letter, the Board notes that there are additional due 
process considerations raised regarding this claim by 
regulations applicable where a reduction in evaluation of a 
service connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made.  In 1969, such regulations required the 
RO to prepare a rating proposing the reduction or 
discontinuance setting forth all material facts and reasons, 
and required that the veteran be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  

In addition to the 1969 provisions described above, which 
remain essentially unchanged, the current version of 
38 C.F.R. § 3.105 requires a final rating action to be taken, 
with reduction of compensation effective no earlier than the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  In the advance written notice concerning proposed 
actions, the beneficiary must be informed that he or she will 
have an opportunity for a predetermination hearing, provided 
that a request for such a hearing is received by VA within 30 
days from the date of the notice.  See 38 C.F.R. § 3.105(e), 
(i).  

Given that the veteran's claim remained pending after the 
February 1970 notice of disagreement, the current provisions 
of 38 C.F.R. § 3.105 are applicable, if more favorable to the 
veteran.  38 U.S.C.A. § 5110; Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (where a law or regulation changes 
after a claim has been filed, the version most favorable to 
the veteran applies).  Certainly, the RO did not, in 1969 and 
1970, provide notification and due process as required to 
comply with the current version of the regulation.  
Application of the current version of this regulation would 
be more favorable to the veteran, since application of the 
current version requires restoration of the veteran's 10 
percent evaluation, as a procedural matter.

In addition to the due process considerations raised in this 
case by the now-applicable requirement that the veteran be 
notified of the right to a pre-determination hearing, the 
veteran was not notified, in any 1969 or 1970 communication, 
of the then-applicable right to an opportunity for a hearing.

The Board also notes that, when an award of disability 
compensation has been in effect for more than 5 years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
reductions of service-connected disability ratings.  See 38 
C.F.R. § 3.344(c); see Kitchens v. Brown, 7 Vet. App. 320, 
324 (1995); see also Brown v. Brown, 5 Vet. App. 413, 416 
(1993).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. at 
418.  In this case, the veteran's 10 percent evaluation, 
effective in August 1964, had been in effect for more than 
five years when reduction of that evaluation was proposed in 
November 1969, even though the RO issued the initial rating 
decision granting service connection for right knee 
disability in December 1964.  Thus, 38 C.F.R. § 3.344 was 
applicable to the veteran's claim at the time of the November 
1969 rating decision.

In pertinent part, 38 C.F.R. § 3.344 provides that any 
reduction of a rating that has been in effect for at least 5 
years may be accomplished only upon review of the entire 
record of examinations and the medical-industrial history to 
ensure that the examination used for a reduction is at least 
as full and complete as the examination that led to the 
assignment of the rating which is to be reduced.  Further, 
the regulation mandates that, even upon a showing of material 
improvement, the evidence presented must establish a 
reasonable certainty that such improvement will be maintained 
under the "ordinary conditions of life."  38 C.F.R. § 
3.344(a),(c).

It is not clear that the RO considered application of 
38 C.F.R. § 3.344 at the time of the rating reduction.  Since 
the veteran's compensable right knee evaluation was in effect 
for more than five years, a determination to reduce that 
evaluation was subject to the provisions of section 3.344.  
Although the examiner who conducted the October 1969 VA 
examination conducted what the RO determined was a 
"thorough" examination of the veteran's knee, he did not 
verify that the level of disability displayed during that 
examination could be maintained under the veteran's ordinary 
conditions of life and work.  Id., see 38 C.F.R. §§ 4.2, 
4.10.  Since the veteran primarily indicated in 1969 that he 
had problems climbing or going down ladders, problems with 
walking on uneven ground, and in the cold, and since these 
complaints were entirely consistent with the residuals 
objectively identified in service (particularly difficulty 
with ladders), it would be difficult to demonstrate that the 
reduction in this case appropriately considered 38 C.F.R. 
§ 3.344.  

Further, under the current interpretation of the law, a claim 
as to whether a rating reduction was proper must be resolved 
in the veteran's favor unless the Board concludes that the 
preponderance of the evidence weighs against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); see also 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The RO 
noted in its November 1969 decision that the veteran "did 
complain of occasional symptoms at times, but the report of 
examination as described above shows no compensable 
residual."  The assigned Diagnostic Code, however, DC 5259, 
required only that postoperative removal of cartilage be 
symptomatic for a 10 percent evaluation.  The diagnosis on 
the October 1969 examination was residual chondromalacia of 
the right knee joint, extent to be determined by x-ray.  
Although the x-ray study reportedly showed no abnormalities 
of the knees, as had the initial VA study of the right knee 
in 1964, the 1969 medical diagnosis was not changed or 
revised.  See, e.g., Johnson (Brenda) v. Brown, 9 Vet. App. 7 
(1996) (reversible error for the Board to speak only in terms 
of missing residuals rather than addressing criteria for a 
knee disability in the context of the current diagnosis).  
Under the circumstances, in light of the due process issues 
created at least in part by the lengthy pendency of the 
veteran's claim, as well as the factual questions regarding 
the preponderance of the evidence in this rating reduction, 
the Board concludes that restoration of the veteran's 10 
percent evaluation for right knee disability, effective as of 
the February 1, 1970 reduction, is required.  


ORDER

Restoration of 10 percent evaluation for service-connected 
right knee disability, from February 1, 1970, to June 15, 
1997, is granted subject to applicable legal criteria 
governing payment of monetary benefits.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

